DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Meibos on 01/14/2022.
The application has been amended as follows: 

A.	Amend claims 1, 3 – 6, 8 and 12 to read as follow:
Claim 1, A method for cutting a femur of a knee during knee joint replacement surgery, the method comprising:
before any cuts are made to the femur:
placing an instrument base comprising a length, a width, and a posterior surface on a distal anterior surface of the femur with the posterior surface of the instrument base in contact with the distal anterior surface of the femur and the length of the instrument base extending along a superior-inferior direction relative to the femur;
securing the instrument base against the distal anterior surface of the femur with the length of the base in alignment with a longitudinal axis of the femur



using the instrument base to align an elongated member with a femoral mechanical axis of the femur, wherein, in the anterior view of the femur, the femoral mechanical axis is centered over a distal medial lateral width of the femur and is centered over a head of the femur;
coupling a cut guide comprising an anterior resection slot to the elongated member via an interconnection comprising the elongated member and a corresponding receiving aperture in which the elongated member is slidably receivable, wherein the elongated member is configured to:
align the anterior resection slot to be coplanar with the posterior surface of the instrument base; and
constrain the cut guide to slide relative to the instrument base straight along the femoral mechanical axis in the anterior view of the femur;
sliding the cut guide along the femoral mechanical axis to abut an unresected distal aspect of at least one distal condyle of the femur; and
guiding a cutter along the anterior resection slot to produce an anterior femoral cut that is coplanar with the posterior surface of the instrument base.

Claim 3, The method of claim 1, wherein the instrument base comprises one or more apertures configured to receive one or more fasteners therethrough to secure the instrument base against the distal anterior surface of the femur.

Claim 4, The method of claim 1, comprising centering the width of the instrument base with respect to [[a]] the distal medial-lateral width of the femur.

Claim 5, The method of claim [[1]]21, wherein the instrument base comprises a femoral riser protruding anteriorly and superiorly from the instrument base, wherein:
the femoral extension rod is coupled to the femoral riser and protrudes superiorly from the femoral riser


Claim 6, The method of claim 5, wherein the instrument base is secured against the distal anterior surface of the femur while, in [[an]] the anterior view of the femur, the femoral riser and a distal end of the instrument base are aligned with the femoral mechanical axis.

Claim 8, The method of claim 7, wherein the cut guide comprises an anterior femoral cut guide and a posterior femoral cut guide, wherein the anterior femoral cut guide comprises the anterior resection slot, the method further comprising:
adjusting a position of the posterior femoral cut guide relative to the anterior femoral cut guide to vary a distance between the posterior femoral cut and the anterior femoral cut to match a femoral implant interior anterior/posterior dimension.

Claim 12, The method of claim 8, comprising:

uncoupling the anterior femoral cut guide and the posterior femoral cut guide from the elongated member 
coupling a femoral trial component to the anterior femoral cut and the posterior femoral cut 
moving a tibia of the knee joint through a flexion-extension range of motion relative to the femur of the knee joint while the instrument base is secured to the distal anterior surface of the femur; and
adjusting the anterior femoral cut and the posterior femoral cut.

B.	Add new claim 21 to read as follow:
Claim 21, (New) The method of claim 1, wherein securing the instrument base against the distal anterior surface of the femur comprises securing the instrument base such that, while, in the anterior view of the femur:
an inferior portion of a femoral extension rod coupled to the instrument base is centered over a distal medial-lateral width of the femur; and


C.	Cancel claims 13 – 20.
D.	Allow claims 1 – 12 and 21.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the most relevant discovered prior art is to Gustilo et al. (US Pat. 5925049) which discloses a related method [abstract and Figs. 1 – 39] comprising the steps of placing and securing a base [260] to the femur for aligning an elongated member [256], coupling anterior cut guide [104] to the elongated member [Fig.35]. However, Gustilo does not disclose all the limitations of claim 1 as currently amendment, i.e. limitations directed to the orientation of the base and the elongated member relative to the femur. Accordingly, the claims as currently amended are allowable over the discovered reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  




/SAMUEL S HANNA/Primary Examiner, Art Unit 3775